Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2008

Wilson v. Hogsten
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3992




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Wilson v. Hogsten" (2008). 2008 Decisions. Paper 1443.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1443


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-76                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 07-3992
                                   ________________

                                   JASON WILSON,
                                                                 Appellant

                                             v.

WARDEN KAREN HOGSTEN; TROY WILLIAMSON; LT. LYONS; LT. FELTMAN;
   LT. CLARKSON; LT. HEPNER; MR. BUCK; DR. BONNER; JOHN DOE
              ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-00109)
                     District Judge: Honorable Richard P. Conaboy
                    _______________________________________

 Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                      Under Third Circuit LAR 27.4 and IOP 10.6

         Before: BARRY, CHAGARES AND NYGAARD, CIRCUIT JUDGES.

                            (Opinion Filed March 14, 2008 )
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

       This is an appeal from the District Court’s dismissal of Jason Wilson’s complaint.

For the following reasons, we will summarily affirm. See Third Circuit L.A.R. 27.4 and

I.O.P. 10.6.
       In January 2006, Appellant, a federal prisoner incarcerated in Pennsylvania,

initiated a pro se Bivens action against various prison authorities at the Federal

Correctional Institute in Allenwood (FCI-Allenwood).1 Appellant’s amended complaint

contended that defendants violated his First, Fourth, Fifth, Sixth, Eighth and Fourteenth

Amendment rights by placing him in the prison’s Special Housing Unit (SHU) on

administrative detention status without following proper procedures. Prison officials

placed Wilson in the SHU pending the outcome of an internal investigation concerning a

magazine confiscated from Wilson’s locker. Specifically, Wilson claimed that he was

never provided with: 1) an administrative detention order as mandated by the Bureau of

Prison (BOP) regulations; 2) an opportunity to appear before the Segregation Review

Board (SRO); and 3) a psychological assessment despite a history of mental and

emotional problems. Wilson alleged that when he inquired about the status of the

investigation and attempted to file an administrative grievance, prison officials did not

provide him with the proper forms and threatened him with misconduct charges. Wilson

sought compensatory and punitive damages as well as injunctive relief. On September

26, 2007 the District Court granted summary judgment to the defendants on all claims,

and Wilson filed a timely notice of appeal in this Court.

       We exercise plenary review over the District Court’s grant of Appellee’s motion



       1
       In Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403
U.S. 388 (1971), the Supreme Court recognized a private cause of action to recover
damages against a federal agent for violations of constitutional rights.

                                             -2-
for summary judgment. See Whitfield v. Radian Guar., Inc., 501 F.3d 262, 265 (3d Cir.

2007). We apply the same standard in reviewing a motion for summary judgment as the

District Court. Id. A motion for summary judgment should be granted only if there are

no genuine issues of material fact and the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(c).

       Wilson’s complaint that he was kept in the SHU during the pendency of the ten-

month internal investigation, and for ten weeks afterward, is not a cognizable

constitutional claim.2 In Sandin v. Conner, 515 U.S. 472 (1995), the United States

Supreme Court acknowledged that state prison regulations may create liberty interests

protected by the Due Process Clause. However, “these [liberty] interests will be generally

limited to freedom of restraint which, while not exceeding the sentence in such an

unexpected manner as to give rise to protection by the Due Process clause of its own

force, nonetheless imposes atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Sandin, 515 U.S. at 483-84.3 We assume that the

federal government may conceivably also confer such liberty interests on prisoners. See


       2
        Under the Prison Reform Litigation Act, a prisoner must exhaust “such
administrative remedies as are available[.]” 42 U.S.C. § 1997e(a). In the present case, the
District Court determined that there were issues of material fact in dispute as to the
exhaustion requirement and therefore chose not to resolve the issue. See Ray v. Kertes,
285 F.3d 287, 292 (3d Cir. 2002) (PLRA’s exhaustion requirement does not act as a
jurisdictional bar).
       3
       It is important to note that Wilson is a federal prisoner and therefore his case is
governed by the Due Process Clause of the Fifth Amendment. See Crowder v. True, 74
F.3d 812, 814-15 (7 th Cir. 1996).

                                             -3-
Crowder v. True, 74 F.3d 812, 815 (7 th Cir. 1996).

       Here, however, the District Court correctly determined that Wilson’s confinement

in administrative segregation did not implicate a liberty interest. As noted by the District

Court, Wilson was the subject of an internal investigation and there was a need for his

confinement in the SHU until November 2005. The subsequent ten-week period of

confinement, beginning after the end of the investigation and prior to Wilson’s transfer to

a different facility in February 2006, also did not transform the entire detention into the

atypical and significant hardship contemplated in Sandin. See Griffin v. Vaughn, 112
F.3d 703, 706 (3d Cir. 1997) (holding that a Pennsylvania prisoner’s confinement in

administrative segregation for 15 months did not implicate a liberty interest). Therefore,

the confinement in SHU and the lack of a formal administrative detention order did not

rise to the level of a constitutional violation.

       Further, Wilson’s reliance on BOP regulations is misplaced. “The central teaching

of Sandin is that a state statute or regulation conferring a right is not alone enough to

trigger due process.” Id. at 708. In any event, the forms and affidavits submitted by the

Defendants indicate that Wilson received periodic psychological assessments and SRO

reviews.

       Wilson alleged that his placement in the SHU and subsequent deprivation of

procedural rights constituted cruel and unusual punishment under the Eighth Amendment.




                                               -4-
He failed to raise any genuine issues of material fact as to the claim, however.4

Specifically, Wilson did not plead any facts in his complaint which might lead a court to

believe that he has been deprived of “the minimal civilized measures of life’s

necessities.” Id. at 709.

       Finally, the District Court properly granted summary judgment for the wardens of

FCI-Allenwood. Wilson pled only that the wardens failed to take disciplinary action

against prison officials to curb “the known pattern of the staffs [sic] deliberate

indifference to correct procedure”. As stated above, none of the claims against lower

level prison officials is meritorious. Therefore, even if a respondeat superior theory were

available, Appellee’s motion for summary judgment was properly granted.5

       Accordingly, because this appeal presents us with no substantial question, we will

summarily affirm the decision of the District Court. See Third Circuit L.A.R. 27.4 and

I.O.P. 10.6.




       4
       Wilson does not state how defendants violated his First, Fourth, Sixth or
Fourteenth Amendment rights.
       5
        Most jurisdictions do not recognize respondeat superior liability in a Bivens
action. See Young v. Quinlan, 960 F.2d 351, 358 n.14 (3d Cir. 1992) (superseded by
statute on other grounds).

                                             -5-